DETAILED ACTION

Election/Restrictions

Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 04/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/30/2020 is partially withdrawn.  Claims 5, 5 and 9-11, directed to species B and C are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 12-18, directed to Group II are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


This application is in condition for allowance except for the presence of claims 12-18 directed to an invention non-elected with traverse in the reply filed on 06/03/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Sever on 04/28/21.

The application has been amended as follows: 

1.	 A semiconductor device comprising a power module unit, a fin base, and a radiator fin,

		a module base,
		a lead frame disposed on a surface of the module base, with an insulating sheet interposed between the lead frame and the surface of the module base,
		a power semiconductor element mounted on a surface of the lead frame, and 
		a mold resin sealing the power semiconductor element, 
	the fin base including:
		a heat radiation diffusion portion fitted with the radiator fin, and 
		a base portion formed on the heat diffusion portion, the module base being joined to the base portion,
	the heat radiation diffusion portion being larger in cross-sectional area than the module base.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 12-18 directed to species B and C non-elected without traverse.  Accordingly, claims 12-18 have been cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations:
a module base,
		a lead frame disposed on a surface of the module base, with an insulating sheet interposed between the lead frame and the surface of the module base,
		a power semiconductor element mounted on a surface of the lead frame, 
		a heat radiation diffusion portion fitted with the radiator fin,	
		a base portion formed on the heat radiation diffusion portion, the module base being joined to the base portion. The closes prior art references US 20160225691 (Sanda et al) and US 20090200065 (Otoshi et al) do not disclose either alone or in combination these limitations. Specifically, the prior art references do not disclose the heat radiation diffusion portion, the base portion, and the module base are made into separate bodies. In paragraphs [0055]-[0056] it is discloses that power module unit and fin base 51 are prepared as separate bodies, and fin base is tailored to the heat density of power module unit is joined to power module unit. Thus, common module base20 can be used as module base of power module unit.  Two types of semiconductor devices have different heat densities of the power module units (heat density A > heat density B). In this case, a common molding die can be used to seal the chip etc. with the mold resin, in spite of power module units having different heat densities. Thus, the25 productivity of semiconductor device is improved. Claims 2-11, 19, and 20 depend from this claim and are allowable for at least that reason.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        

/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        05/03/21